United States Court of Federal Claims
                                        No. 12-718 T
                                        July 8, 2014


Douglas Waterhouse,
                     Plaintiff,

v.

United States of America,
                     Defendant.


                              STATUS REPORT ORDER
        Having considered the joint status report, filed on July 7, 2014, in which the parties
indicate that they are actively pursuing settlement:

       1) The parties shall have time, until Monday, September 8, 2014, to further pursue
settlement in this matter, and

       2) The parties SHALL FILE by Monday, September 8, 2014, a JOINT STATUS
REPORT apprising the court of their progress, if no joint stipulation of dismissal has yet been
filed.

       IT IS SO ORDERED.

                                                   s/Lawrence J. Block
                                                   Lawrence J. Block
                                                   Judge